DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/29/2022 is/are being considered by the examiner.
Claims 1-10, 12 are pending:
Claims 5, 8 are rejoined below
Claims 11 are canceled


Election/Restrictions
Claim1 allowable. The restriction requirement, as set forth in the Office action mailed on 06/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2021 is withdrawn.  Claim 5, 8 , directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
In light of applicant’s discussion and a further consideration of MPEP 609.04(a).III, the foreign references in IDS dated 09/21/2021 have been considered. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of record has been withdrawn. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/21/2021 has been further considered by the examiner.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Claim 6
recitation “applied” will be read as a strange translation of the concept “located/arranged”



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 07/07/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 3
L3, amend “[[the]]said axis X”
Claim 5
L2 amend “[[the]] circulation”
L3 amend “[[these]]said first opposite side faces”
Claim 7
L2 amend “[[the]]said stator element”
Claim 8
L1-2 amend “[[the]]said stator element”
L2-3 amend “[[the]] circulation”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “vibration absorption planar pads are inserted between said first opposite side faces and said stator element” in combination with the remaining limitations of the claim.
Claims 2-10, 12 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745